Petition for Writ of
Mandamus Dismissed as Moot and Memorandum Opinion filed May 27, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00076-CR
____________
 
IN RE JERROD DUANYA FERGUSON AKA JERRY FULLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
MEMORANDUM
OPINION
On
January 26, 2010, Relator, Jerrod Duanya Ferguson aka Jerry Fuller, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see  also Tex. R. App. P. 52.1.  The petition asks this court to order the
respondent, the court reporter of the 23rd District Court of Brazoria County,
Texas, to provide him a free reporter’s record.
On May
21, 2010, the reporter’s record was filed with this court without cost to
relator.
Accordingly,
the petition for writ of mandamus is ordered dismissed as moot.
PER CURIAM
 
Panel consists of Justices Yates,
Seymore, and Brown. 
Do Not Publish—Tex. R. App. P. 47.2(b).